Case 19-45206-elm7 Doc 14 Filed 01/28/20                Entered 01/28/20 14:15:37        Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

IN RE:                                            §
                                                  §
SYNERGY FABRICATION, INC.                         §             CASE NO. 19-45206-elm7
                                                  §
DEBTOR                                            §

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

       1.      The undersigned attorney enters his appearance as the attorney of record for

Mewbourne Oil Company in this case. The undersigned attorney duly requests that the Court and all

parties take due notice of this entry of appearance on behalf of Mewbourne Oil Company. The

undersigned attorney requests that all notices given or required to be given in this case, and any cases

consolidated or related hereto, and all papers served or required to be served in this case, and any

cases or related hereto, be given to and served upon:

                               Shad Robinson
                               State Bar No. 24013412
                               HALEY & OLSON, P.C.
                               100 N. Ritchie Road, Suite 200
                               Waco, Texas 76712
                               Telephone:     (254) 776-3336
                               Telecopier:    (254) 776-6823

       2.      This request encompasses all notices, copies, and pleadings referred to in the United

States Code or in the Bankruptcy Rules, including without limitation, notices of any orders, motions,

demands, complaints, petitions, pleadings or requests, any other documents brought before this Court

in this and any related case, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, electronic mail, delivery, telephone, telegraph, telefax or otherwise.



                                                                                                      1
Case 19-45206-elm7 Doc 14 Filed 01/28/20              Entered 01/28/20 14:15:37         Page 2 of 3



       3.      Neither this Notice of Appearance nor any subsequent appearance, pleading, claim,

or suit is intended to waive (i) the rights of Mewbourne Oil Company to have final orders in non-core

matters entered only after de novo review by a district judge; (ii) the rights of Mewbourne Oil

Company to trial by jury in any case, controversy or proceeding related hereto; (iii) the rights of

Mewbourne Oil Company to request a withdrawal of the reference by the District Court in any matter

subject to mandatory or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses,

setoff or recoupments to which Mewbourne Oil Company is or may be entitled, in law, or in equity,

all of which rights, claims, actions, defenses, setoffs and recoupments, if any Mewbourne Oil

Company expressly reserves.

                                           Respectfully submitted,

                                           HALEY & OLSON, P.C.


                                           BY: /s/ Shad Robinson
                                               Shad Robinson
                                               Bar Card No. 24013412
                                               100 N. Ritchie Road, Suite 200
                                               Waco, Texas 76712
                                               Telephone: (254) 776-3336
                                               Facsimile:    (254) 776-6823
                                               Email:        srobinson@haleyolson.com

                                           ATTORNEY FOR MEWBOURNE OIL COMPANY




                                                                                                    2
Case 19-45206-elm7 Doc 14 Filed 01/28/20            Entered 01/28/20 14:15:37        Page 3 of 3



                                      Certificate of Service

        I certify that on January 28, 2020 a true and correct copy of the above and foregoing was
served upon the following parties via electronic means as listed on the court's ECF noticing system
or by regular first class mail:
       Synergy Fabrication, Inc.
       Debtor
       1432 E. Devitt St.
       Fort Worth, TX 76119-3007

       Larry K. Hercules
       Attorney for Debtor
       1400 Preston Road, Suite 400
       Plano, TX 75093

       Shawn K. Brown
       Chapter 7 Trustee
       PO Box 93749
       Southlake, TX 76092

       C. Larry Carbo, III
       Attorney for Gas and Supply North Texas, LLC
       1200 Smith Street, Suite 1400
       Houston, TX 77002

       Craig M. Crockett
       Attorney for TCRG RE Everman Parkway, LLC
       5201 Camp Bowie Blvd., Suite 200
       Fort Worth, TX 76107


                                                     /s/ Shad Robinson
                                                     Shad Robinson




                                                                                                 3
